Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s require a whitelist process comprising:
detecting process-connection requests in which respective processes request respective connections, at least some of the process-connection requests specifying respective arguments;
classifying processes so as to partition them between a wildcarded process process* (wildcarded-process) class and a process argument class;
grouping, into process argument groups, process-connection requests by processes of the process argument class by process and by argument, and grouping, into process* groups, process-connection requests by processes of the process* class by process and not by argument; and causing a whitelist to include,
based on a first process argument group of the process argument groups, a first entry mapping a first process of the process argument class to a first connection and a first argument,

based on a process* group of the process* groups, a third entry mapping a process of the process* class to a third connection, at least one of the first connection, the second connection and the third connection being wildcarded.

Available prior art such as Banerjee teach the automated creation of whitelist based on processes the reference does no teach the required limitations of the claims. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-13 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.